Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims filed on 5/4/2022 have been examined.  Claims 1-2 and 8 have been amended.  No claims have been canceled or added. Claims 1 to 9 are pending.

Drawing Objections Withdrawn
In view of the amended drawings filed on 5/4/2022, the drawing objection is withdrawn.

Claim Rejections Withdrawn
Regarding the amended claims, the rejections to claims 2 and 8  under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph for indefinite are withdrawn.

Response to Arguments/Amendments

The applicant has amended claim 1 by including the purpose for the device in the preamble of a method claim.  In response to applicant's argument that Elswick is a different invention from application’s invention claimed, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  See MPEP 2111.02 II.  Especially, Elswick discloses the method for the communication between the subscriber and the server, which includes electronic device to receive/transmit information.  If the prior art structure is capable of performing the intended use, then it meets the claim.

The applicant argues that nowhere does Elswick teach or make obvious that a user can send an electronic registration message for registering a target device with a network for establishing a communication link between the target device and other subscribers in the network.  However, the examiner respectfully disagrees.  
As explained in the previous Office action, the user needs to send a registration for obtain the subscribed music to be played and the car sharing server is the communication platform (para. 34, lines 12-14 and para. 32, lines 7-11). Especially, Only the subscriber is capable of accessing it (para. 34, lines 9-10). Elswick also disclose the mobile devices is able to receive calls (para. 57, line 8).  It means the audio call is device-oriented (i.e., the registered device), not in a broadcast mode.  

In addition, the applicant argues that Elswick only an identifier is sent, there is no transmission of an option for registering with a network. However, as pointed out in the previous Office action, Elswick discloses that  “a car sharing server which coordinates registrations from a plurality of users who request to use a vehicle as part of a car sharing service” (para. 34, lines 12-14).  It clearly indicates the server will coordinates the registrations sent from users.

Furthermore, the applicant argues that Elswick’s “remote facility” is not a “target device.”  However, the examiner respectfully disagrees. Elswick discloses the user device communicates with a car sharing server is the communication platform, wherein a device a car communicates wirelessly with a device in a server (FIG. 1 and para. 26, lines 5-7). 

The applicant argues that Elswick only discloses that music can be broadcasted to a car and the audio  content does not contain information about an identity of a device and an option for registering with a network is played in the car. However, the examiner respectfully disagrees.  As explained above,  Elswick disclose the mobile devices is able to receive calls (para. 57, line 8).  It means the audio call is device-oriented (i.e., the registered device).  Receiving audio call would contains the identify information of a device.  

The applicant argues  Fayyad only discloses that a user can have preferences regarding the favorite music genre or artist. It is submitted that this has nothing to do with an option for registering with a network. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Furthermore, the applicant argues the Examiner's articulated reasoning lacks rational underpinning for his findings.  However, the examiner respectfully disagrees. As explained in the previous Office action, it is as Fayyad who provides the motivation for the combination to “perform[ing] an increasing variety of functions and tasks that continue to improve the user's experience” (para. 1, lines 2-3).


Therefore, claim 1 is rejected based on the reasons explained above. The remaining claims are rejected accordingly. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 1 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites "the vicinity of the target device (11).” There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Elswick et al. (USPub: 2019/0268722, hereinafter referred to as Elswick) in view of Fayyad (USPub: 2018/0227066, hereinafter referred to as Fayyad). 

Regarding claim 1, Elswick discloses 
a method for registering a target device with a network (13) for establishment of a communication link between the target device (11) and other subscribers in the network (13), the target device (11) comprising an electronic device having an interface via which information including status information of the electronic device can be read and/or the electronic device can be controlled upon establishment of the communication link, said method (Figure 1) comprising the following steps:
a user (17) sends an electronic registration message from a terminal device (18) to a universal communication platform (21) (para. 34, lines 12-14 and para. 32, lines 7-11, wherein the user needs to sends a registration for obtain the subscribed music to be played and the car sharing server is the communication platform),  wherein the electronic registration message comprises information about an identity of the target device (11) and an option for registering the target device (11) with said network (13) (para. 14 , lines 1-3, and para. 27, lines 4-6, wherein a wireless device in a vehicle is registered to a server in the remote facility which provides the service to the vehicle),  
integration of said information in the electronic registration message into an audio file by the universal communication platform (21) (para. 32, lines 7-11, wherein the server packaged the music for the subscribers, i.e., the registered users),
said audio file is then sent by the universal communication platform (21) to said terminal device (18) of the user (17) (para. 32, lines 7-11, wherein the server packaged the music for the subscribers, i.e., the terminal device for the registered users),
the audio file is played by said terminal device (18) of the user (17) in the vicinity of the target device (11) (para. 49, line 16, wherein the audio file is played), 
a content of the audio file is captured by a microphone (31) of the target device (11) (para. 57, lines 16-18, wherein the microphone received the audio).
Although Elswick discloses everything as applied above,  Elswick does not explicitly disclose the information on the option for registering with said network (13) is extracted.  However, this concept is well known in the art as disclosed by Fayyad. In the same field of endeavor, Fayyad discloses 
the information on the option for registering with said network (13) is extracted (para. 82, wherein the option is the user preferences), and 
the target device (11) registers with the network (13) using said registration option (para. 108, where the application server registers the target device). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Fayyad’s method into Elswick’s invention. One of ordinary skill in the art would have been motivated “of performing an increasing variety of functions and tasks that continue to improve the user's experience” (para. 1, lines 2-3).
Hence, Elswick and Fayyad disclose
the information on the option for registering with said network (13) is extracted from the captured content of the audio file (Fayyad’s para. 82 and Elswick’s para. 32, lines 7-11, wherein the option is the user preferences), and 
the target device (11) registers with the network (13) using said registration option extracted captured information on the (Fayyad’s para. 108, and Elswick’s para. 32,lines 7-11, where the application server registers the target device). 


Regarding claim 2, Elswick and Fayyad disclose everything as applied above.   Elswick and Fayyad further disclose
the universal communication platform (21) checks if the target device (11) is allowed to register with said network (13) 
(Elswick’s para. 56, lines 5-10, wherein the authorization is to test whether the device is allowed to be communicated with the system) and only sends said audio file to the terminal device (18) of the user (17) when a result of the check is positive (Elswick’s para. 32, lines 7-11 and para. 38, lines 6-10, wherein the subscriber means the authorized subscriber and the only authorized subscribers would receive the programming (i.e., the audio file)).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Fayyad’s method into Elswick’s invention. One of ordinary skill in the art would have been motivated “of performing an increasing variety of functions and tasks that continue to improve the user's experience” (para. 1, lines 2-3).

Regarding claim 3, Elswick and Fayyad disclose everything as applied above.   Elswick and Fayyad further disclose
the universal communication platform (21) exchanges information with at least one specific communication platform (25, 27) for said check to determine if the target device (11) is allowed to register with said network (13) (para. 38, lines 6-10, wherein the database at the remote facility is the one specific communication platform, which stores in the profiles records of the authenticated subscriber). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Fayyad’s method into Elswick’s invention. One of ordinary skill in the art would have been motivated “of performing an increasing variety of functions and tasks that continue to improve the user's experience” (para. 1, lines 2-3).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Elswick in view of Fayyad as applied to claim 1 above, and further in view of Castagna et al. (USPub: 2017/0149720, hereinafter referred to as Castagna). 

Regarding claim 4, Elswick and Fayyad disclose everything as applied above.   Elswick and Fayyad do not explicitly disclose the universal communication platform (21) can receive electronic registration messages from more than one recipient address, wherein in particular each recipient address is assigned to one of the at least one specific communication platform (25, 27). However, this concept is well known in the art as disclosed by Castagna. In the same field of endeavor, Castagna discloses 
the universal communication platform (21) can receive electronic registration messages from more than one recipient address, wherein in particular each recipient address is assigned to one of the at least one specific communication platform (25, 27) (para. 9, lines 1-6, wherein each messaging service is a communication platform).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Castagna’s method into Elswick and Fayyad’s invention. One of ordinary skill in the art would have been motivated “to quickly establish a presence on new communication platforms and more easily communicate through the mobile communication and social networking services that are most suitable to their existing and potential customers” (para. 3, lines 10-13).

Regarding claim 5, Elswick, Fayyad and Castagna disclose everything as applied above.  Elswick, Fayyad and Castagna further disclose
the target device (11), after successful registration with the network (13), sends a registration confirmation to the universal communication platform (21) and/or to the one of the at least one specific communication platform (25, 27) (para. 34, lines 12-14 and para. 52, lines 17-20, wherein the response the is the confirmation), and after receiving the registration confirmation, the target device (11) is assigned to the user (17) (para. 27, lines 4-6, wherein  providing the service to the vehicles means to assign the target device to the user).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Castagna’s method into Elswick and Fayyad’s invention. One of ordinary skill in the art would have been motivated “to quickly establish a presence on new communication platforms and more easily communicate through the mobile communication and social networking services that are most suitable to their existing and potential customers” (para. 3, lines 10-13).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Elswick in view of Fayyad as applied to claim 1 above, and further in view of Lee et al. (USPub: 2018/0115890, hereinafter referred to as Lee). 

Regarding claim 6, Elswick and Fayyad disclose everything as applied above.   Elswick and Fayyad do not explicitly disclose the microphone (31) of the target device (11) is automatically deactivated after successfully registering with the network (13). However, this concept is well known in the art as disclosed by Lee. In the same field of endeavor, Lee discloses 
the microphone (31) of the target device (11) is automatically deactivated after successfully registering with the network (13) (para. 87, lines 5-9, when the mobile device is disabled, it means the microphone of the mobile device is deactivated). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Lee’s method into Elswick and Fayyad’s invention. One of ordinary skill in the art would have been motivated “for displaying device identifications of lost mobile device for anti-theft operations” (para. 3).  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Elswick in view of Fayyad as applied to claim 1 above, and further in view of Ravichandran (USPub: 2019/0036985, hereinafter referred to as Ravichandran). 

Regarding claim 7, Elswick and Fayyad disclose everything as applied above.   Elswick and Fayyad do not explicitly disclose the target device (11) generates and outputs an error audio file upon  unsuccessful registration with the network (13). However, this concept is well known in the art as disclosed by Ravichandran. In the same field of endeavor, Ravichandran discloses the target device (11) generates an indication upon unsuccessful registration with the network (13) (para. 14, lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ravichandran’s method into Elswick and Fayyad’s invention. One of ordinary skill in the art would have been motivated of “maintaining a registered state via server-managed notifications”  (para. 10, lines 1-2).
Hence,  Elswick, Fayyad and Ravichandran disclose 
the target device (11) generates and outputs an error audio file upon
unsuccessful registration with the network (13) (Ravichandran’s para. 14, lines 6-8 and Elswick’s para. 61, lines 12-14, wherein an indication is generated when the registration is unsuccessful and the indication is in an audio file format),
the error audio file is received by a terminal device (18) of the user (17) and sent to the universal communication platform (21) (Elswick’s para. 61, lines 20-24), and
the universal communication platform (21) evaluates the error audio file and sends an appropriate reply message back to the user (17) (Elswick’s para. 71, lines 3-5, wherein the response message is the appropriate rely message).

Regarding claim 8, Elswick, Fayyad and Ravichandran disclose everything as applied above. , Elswick, Fayyad and Ravichandran further disclose
the universal communication platform (21) exchanges information with at least one specific communication platform (25, 27) for a generation of said reply message (Elswick’s para. 71, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ravichandran’s method into Elswick and Fayyad’s invention. One of ordinary skill in the art would have been motivated of “maintaining a registered state via server-managed notifications”  (para. 10, lines 1-2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Elswick in view of Fayyad and Ravichandran as applied to claim 8 above, and further in view of Zigler et al. (USPub: 2009/0157731, hereinafter referred to as Zigler). 

Regarding claim 9, Elswick, Fayyad and Ravichandran disclose everything as applied above. Elswick, Fayyad and Ravichandran do not explicitly disclose  the universal communication platform (21) converts the error audio file into an error log and sends the error log to the at least one specific communication platform (25, 27). However, this concept is well known in the art as disclosed by Zigler. In the same field of endeavor, Zigler discloses 
the universal communication platform (21) converts the error audio file into an error log and sends the error log to the at least one specific communication platform (25, 27) (para. 57, lines 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Zigler’s method into Elswick, Fayyad and Ravichandran’s invention. One of ordinary skill in the art would have been motivated of “creating a dynamic audio file may comprise associating a tag with an audio file having audio content and the tag may comprise a location file path of a source of the audio content”  (para. 4, lines 1-4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419